Exhibit 10.19

TRANSITIONAL SERVICES AGREEMENT

This Transitional Services Agreement (the “Agreement”) is entered into as of
October 23, 2015, by and between Optima Fund Management LLC, a Delaware limited
liability company (the “Provider”), American Farmland Company, a Maryland
corporation (“AFC”) and American Farmland Company L.P., a Delaware limited
partnership (“AFCLP” and, together with AFC, the “Recipients”).

WHEREAS, AFC intends to conduct an initial public offering (the “IPO”) of shares
of its common stock, par value $0.01 per share;

WHEREAS, in connection with and conditioned upon the completion of the IPO, AFC
desires to engage in a transaction pursuant to which AFC will complete an
internalization of its management structure (the “Internalization”);

WHEREAS, AFC seeks an orderly transition of the operations of AFC following the
Internalization;

WHEREAS, in connection with the Internalization, Provider has agreed to provide
to Recipients certain transitional services, as further described herein;

NOW THEREFORE, in consideration of the mutual agreements and covenants herein
contained and intending to be legally bound hereby, the parties hereto hereby
agree as follows:

1. Services to be Performed.

(a) Provider agrees to perform, upon Recipients’ request, the transitional
services set forth on Exhibit A hereto (the “Services”), on the terms and
conditions hereof.  The term during which Services are being performed shall
begin on the date when the Internalization is consummated (the “Closing Date”)
and end on the first anniversary thereof (the “Transition Period”), subject to
the Recipients’ right to renew (in whole or in part) for successive one-year
terms, as set forth below.  To the extent that Services of a particular
individual are requested by AFC, Provider agrees to use commercially reasonable
efforts to make such individual available to provide such services, but that
under no circumstances shall Provider be obligated to make such individual
available if such individual is no longer an employee of Provider or its
affiliates. Additionally, in no case will Provider be required to provide any
services that require personnel other than those then-currently employed by
Provider or its affiliates.

(b) Provider hereby acknowledges and agrees that (i) Recipients’ determination
to require Provider to provide some or all of the Services shall be made by
Recipients in their sole discretion, and (ii) Recipients may terminate any
request for Services upon five (5) business days’ notice to Provider, and
Provider shall terminate the performance of any such Services upon Recipients’
request becoming effective.  Recipients shall have no obligation to use any of
the Services.  Upon effectiveness of any such termination, Recipients shall have
no further payment obligations with respect to any terminated Service(s) other
than an obligation to pay for third-party expenses incurred in connection with
Services rendered before such notice is effective (including any expenses
related to termination fees or minimum payment requirements to such

 

--------------------------------------------------------------------------------

 

third party providers previously approved by Recipients pursuant to Section 3(a)
below), and Provider shall have no obligation to resume performance of any
terminated Service(s) unless Provider and Recipients agree otherwise.

(c) The Transition Period with respect to any Services may be extended for
successive one (1) year terms upon the written notice of Recipients to Provider
at least thirty (30) days in advance of the expiration of the Transition Period,
provided, however, such extension must be approved by a majority of the members
of AFC’s board of directors who are not affiliated with Provider.

2. Standard of Care.  Provider represents, warrants and agrees that the Services
shall be provided in good faith, in accordance with law and in a manner
generally consistent in scope and quality with the historical provision of the
Services and with the same standard of care as historically provided to AFC and
AFCLP prior to the Closing Date. Provider agrees to assign sufficient resources
and qualified personnel as are reasonably required to perform the Services in
accordance with the standards set forth in the preceding sentence and in
accordance with past practices.

3. Expenses and Payment.

(a) Each Service shall be provided by Provider to the Recipients at Provider’s
cost for such services.  Any third-party expenses incurred by Provider in
rendering Services hereunder and approved by Recipients in writing in connection
with the provision of such Services shall be reimbursable by Recipients at
Provider’s cost for such services. Provider shall use commercially reasonable
efforts to bill any such third party expenses directly to the Recipients, and,
in any event, shall provide Recipients with copies of any receipts, bills or
other documentation evidencing such third party expenses.

(b) Provider shall submit monthly invoices to the Recipients for any
reimbursable third-party expenses incurred for Services rendered hereunder and
not billed directly to Recipients, which invoices shall be payable within thirty
(30) days of Recipients’ receipt of such invoices.

4. Relationship of Parties.  Provider is an independent contractor, and neither
Provider nor its employees or representatives will be deemed to be employees or
representatives of the Recipients for any purpose or under any
circumstances.  No partnership, joint venture, alliance, fiduciary, agency or
other relationship, except that of an independent contractor, is created hereby,
either expressly or by implication.

5. Use of Information, Confidentiality.   Each party hereby covenants and agrees
that neither it nor any of its affiliates will, directly or indirectly, disclose
or furnish to any Person, any proprietary information of, or confidential
information concerning, the other party or any of its affiliates; provided,
however, that this covenant of non-disclosure shall not apply to information (i)
which is, or at any time becomes, available in the public domain (other than as
a result of disclosure by the recipient party or any of its affiliates), (ii)
which has been lawfully acquired by the recipient party from a third party not
under a confidentiality obligation with respect to such information to the other
party or its affiliates, (iii) which is required to be disclosed by law or

2

--------------------------------------------------------------------------------

 

court or administrative court (provided that the recipient party give the other
party notice of such required disclosure and a reasonable opportunity to take
steps to maintain the confidentiality thereof), or (iv) which the other party
expressly authorizes the recipient party to disclose in writing prior to such
disclosure.  Upon termination of this Agreement, each party will return to the
other party (or certify that it has destroyed) all copies of such confidential
information, including, but not limited to, financial information, customer
lists, business and corporate records, worksheets, test reports, tax returns,
lists, memoranda, and other documents prepared by or made available in
connection with this Agreement.  This provision shall survive the termination of
this Agreement.

6. Default; Termination.  This Agreement may be terminated as follows:

(a) By mutual written consent of the parties to this Agreement;

(b) By Provider by written notice to AFC and AFCLP if (i) either AFC or AFCLP is
in breach of any material provision of this Agreement and such breach shall not
have been cured within twenty (20) business days of receipt by AFC and AFCLP of
written notice thereof from Provider, and (ii) Provider is not, on the date of
termination, in material breach of any provisions of this Agreement;

(c) By Provider, in its sole discretion, upon six (6) months written notice to
AFC and AFCLP;

(d) By Recipients by written notice to Provider if (i) Provider is in breach of
any material provision of this Agreement and such breach shall not have been
cured within twenty (20) business days of receipt by Provider of written notice
thereof from Recipients, and (ii) Recipients are not, on the date of
termination, in material breach of any provisions of this Agreement;

(e) By Recipients, in their sole discretion, upon thirty (30) days written
notice to Provider; or

(f) Upon expiration of the Transition Period.

7. Compliance with Laws. Each party will, with respect to its obligations and
performance hereunder, comply with all applicable requirements of federal,
state, local and foreign laws, rules and regulations.

8. Indemnification.  Provider shall indemnify, defend and hold harmless the
Recipients, their affiliates and its representatives (collectively, the
“Recipient Indemnified Parties”) from and against any and all Losses of the
Recipient Indemnified Parties relating to, arising out of or resulting from the
provision of the Services to the Recipients pursuant to this Agreement in
connection with the provision of, or failure to provide, any Services to the
Recipients as required under this Agreement. Provider’s maximum indemnification
obligation hereunder shall be limited to the greater of: (i) the actual
aggregate amount of compensation paid by the Recipients to the Provider
hereunder, or (ii) the Company’s incremental cost of obtaining the Service from
a third party; provided, however, that none of the foregoing shall limit any
liability arising from gross negligence, fraud, bad faith or intentional
misconduct of Provider.  As used herein,

3

--------------------------------------------------------------------------------

 

“Losses” means all damages, losses, expenses, costs, taxes, diminution in value,
charges, penalties, fees and liabilities (including reasonable attorneys’ fees
and costs of investigation and collection), but excluding all consequential
damages, punitive and exemplary damages or special damages.

9. Miscellaneous.

(a) Governing Law.  This Agreement shall be deemed to be a contract made under,
and shall be construed in accordance with, the laws of the State of New York,
without giving effect to conflict of laws principles thereof.

(b) Assignment.  Neither this Agreement nor any of the rights, interests or
obligations hereunder shall be assignable or transferable by any party without
the prior written consent of the other parties hereto, and any such unauthorized
assignment or transfer will be void.  This Agreement and all the provisions
hereof shall be binding upon and inure to the benefit of the parties hereto and
their respective successors and permitted assigns.  

(c) Entire Agreement; Modification; Waivers.  This Agreement (including Exhibit
A and any other future Exhibits hereto) constitutes the entire agreement between
the parties with respect to the subject matter hereof and shall supersede all
previous negotiation, commitments and writings with respect to the
Services.  This Agreement (including Exhibit A, and any other future Exhibits
hereto) may not be altered, modified or amended except by a written instrument
signed by each of the parties hereto.

(d) Severability.  The provisions of this Agreement are severable, and in the
event that any one or more provisions are deemed illegal or unenforceable the
remaining provisions shall remain in full force and effect unless the deletion
of such provision shall cause this Agreement to become materially adverse to
either party, in which event the parties shall use reasonable commercial efforts
to arrive at an accommodation that best preserves for the parties the benefits
and obligations of the offending provision.

(e) Notices.  Each notice, request and other communication hereunder will be in
writing and will be deemed to have been duly given (i) when delivered by hand
(so long as the delivering party shall have received a receipt of delivery
executed by the party to whom such notice was delivered), (ii) three (3)
business days after deposited in United States certified or registered mail,
postage prepaid, return receipt requested, (iii) when sent by telecopier or
email (in each case, with receipt confirmed) provided a copy is also sent by
United States mail or recognized overnight courier service, or (iv) one (1)
business day after delivery to a recognized overnight courier service, in each
case addressed to the parties as follows (or to such other address as a party
may designate by notice to the others):

If to the Recipients:

American Farmland Company

 

10 East 53rd Street

 

New York, NY 10022

 

Attention: General Counsel

 

Facsimile: (212) 484-3001

 

Email: christine.rivera@optima.com

4

--------------------------------------------------------------------------------

 

 

If to Provider:

Optima Fund Management LLC

 

10 East 53rd Street

 

New York, NY 10022

 

Attention: Geoffrey Lewis

 

Facsimile: (212) 484-5540

 

Email: geoffrey.lewis@optima.com

 

(f) Title and Headings.  Titles and headings to sections herein are inserted for
convenience of reference only and are not intended to be part of or to affect
the meaning or interpretation of this Agreement.

(g) Execution in Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

(h) No Third-Party Beneficiaries.  Nothing in this Agreement, expressed or
implied, is intended to or shall (a) confer on any person other than the parties
hereto and their respective successors or assigns any rights (including
third-party beneficiary rights), remedies, obligations or liabilities under or
by reason of this Agreement, or (b) constitute the parties hereto as partners or
as participants in a joint venture.  This Agreement shall not provide any third
parties with any remedy, claim, liability, reimbursement, cause of action or
other right in excess of those existing without reference to the terms of this
Agreement.  No third party shall have any right under or granted by this
Agreement, to bring any suit at law or equity for any matter governed by or
subject to the provisions of this Agreement.

[SIGNATURE PAGES FOLLOW]

5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized representatives as of
the day and year first above written.

 

PROVIDER:

 

OPTIMA FUND MANAGEMENT LLC, a

Delaware limited liability company

 

 

By:

/s/ Geoffrey M. Lewis

Name:

Geoffrey M. Lewis

Title:

Chief Financial Officer

 

AFC:

 

 

 

AMERICAN FARMLAND COMPANY, a

Maryland corporation

 

 

By:

/s/ Geoffrey M. Lewis

Name:

Geoffrey M. Lewis

Title:

Chief Financial Officer and Treasurer

 

AFCLP:

 

 

 

AMERICAN FARMLAND COMPANY L.P., a

Delaware limited Partnership

 

By:

American Farmland Company, its sole General

 

Partner

 

 

By:

/s/ Geoffrey M. Lewis

Name:

Geoffrey M. Lewis

Title:

Chief Financial Officer

 

 

 

[Signature Page to Transitional Services Agreement]

--------------------------------------------------------------------------------

 

Exhibit A

TRANSITIONAL SERVICES PROVIDED BY

OPTIMA FUND MANAGEMENT LLC

Office Space

Includes Salt Lake City, UT office space to the extent the Optima Fund
Management LLC pays the costs associated with renting that office space.

Information Technology Support Services

Includes maintenance of website and related costs as well as maintenance on
computer networks dedicated to American Farmland Company.

General Administrative Services

1. A pro-rata share of the salary, taxes and benefits of Optima Fund Management
LLC employees who are mutually identified as spending a substantial amount of
their time on American Farmland Company’s business.

2. Reimbursement of out-of-pocket costs for courier expenses, travel and other
miscellaneous costs.

3. The Provider will reimburse the Recipients for the proportionate share of
compensation (including payrool taxes and benefits) incurred by the Recipients
for Thomas Gimbel, Lindsey Sichel and Philip Nuetzel (each an “Employee”) that
is attributable to the portion of time each Employee spends on the Provider’s
business, with such portion outlined in each Employee’s employment agreement
with the Recipients.

 

 